Case 2:21-cv-00237-SPC-MRM Document 9 Filed 03/19/21 Page 1 of 4 PageID 100




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

JULIO C MARTINEZ SERNA,

             Plaintiff,

v.                                               Case No: 2:21-cv-237-SPC-MRM

BAILEY FARMS SOUTH, LLC,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is Plaintiff Julio Martinez Serna’s emergency Ex Parte

Application for Entry of Temporary Restraining Order and Preliminary

Injunctive Relief (Doc. 2) filed today. Martinez Serna alleges he was fired by

Defendant Bailey Farms South, LLC in violation of the Fair Labor Standards

Act (“FLSA”), Title VII, and his contract after his supervisor inappropriately

touched him.

       The granting of “a preliminary injunction in advance of trial is an

extraordinary remedy.” Bloedorn v. Grube, 631 F.3d 1218, 1229 (11th Cir.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00237-SPC-MRM Document 9 Filed 03/19/21 Page 2 of 4 PageID 101




2011). In addition to the usual requirements for injunctive relief, a district

court may issue an ex parte temporary restraining order (“TRO”),

            only if (A) specific facts in an affidavit or a verified
            complaint clearly show that immediate and
            irreparable injury, loss, or damage will result to the
            movant before the adverse party can be heard in
            opposition; and (B) the movant’s attorney certifies in
            writing any efforts made to give notice and the reasons
            why it should not be required.

Fed. R. Civ. P. 65(b)(1). These requirements acknowledge “that informal notice

and a hastily arranged hearing are to be preferred to no notice or hearing at

all.” Granny Goose Foods, Inc. v. Bhd. of Teamsters and Auto Truck Drivers

Local No. 70 of Alameda Cnty., 415 U.S. 423, 432 n.7 (1974). The Supreme

Court has further recognized “a place in our jurisprudence for ex parte

issuance, without notice, of temporary restraining orders of short duration” but

not “where no showing is made that it is impossible to serve or to notify the

opposing parties and to give them an opportunity to participate.” Carroll v.

President & Comm’rs of Princess Anne, 393 U.S. 175, 180 (1968).

       As the Court sees it, Martinez Serna has several problems with the

TRO.

       First, the TRO is procedurally improper.     To get this extraordinary

remedy, a movant must certify “in writing any efforts made to give notice and

the reasons why it should not be required.” Fed. R. Civ. P. 65(b)(1)(B). Such

certification is lacking here. This is particularly problematic for Martinez




                                       2
Case 2:21-cv-00237-SPC-MRM Document 9 Filed 03/19/21 Page 3 of 4 PageID 102




Serna, who bases the TRO (in part) on a letter he received from Bailey Farms’

lawyer on Monday, March 15, warning him of his impending eviction. Yet on

this record, there is no suggestion Martinez Serna reached out to Bailey Farms

before filing this suit or the instant TRO. On its own, that is enough reason to

deny the motion. E.g., Night Owl SP, LLC v. Dongguan Auhua Elecs. Co. Ltd.,

No. 2:19-cv-109-FtM-38UAM, 2019 WL 1976447, at *1 (M.D. Fla. Mar. 4,

2019).

      Second, Martinez Serna has pleading deficiencies.           To start, his

Complaint is a shotgun pleading with Count 2 realleging and reincorporating

Count 1 along with all preceding facts. So the Court dismisses the Complaint

without prejudice. Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1294-96 (11th

Cir. 2018). More importantly, Martinez Serna blends his causes of action in

the Complaint and briefing under the FLSA, Title VII, and Florida common

law without clearly articulating his legal theories or what supports them. This

does not meet the federal pleading standards to provide a “short and plain

statement of the claim” to put Bailey Farms on notice. Id. (citation omitted).

      And third, Martinez Serna bears a heavy burden to obtain an ex parte

TRO—which he did not carry. By collapsing his unrelated theories into one for

purposes of the TRO, the Court is left scurrying to identify the precise basis on

which a TRO is necessary or how Martinez Serna has a substantial likelihood

of success on the merits. The Court understands the TRO was filed hurriedly




                                       3
Case 2:21-cv-00237-SPC-MRM Document 9 Filed 03/19/21 Page 4 of 4 PageID 103




given time constraints.    However, that does not lessen the extraordinary

nature of what Martinez Serna seeks nor the significant burden he must carry.

     Accordingly, it is now

     ORDERED:

     (1) Plaintiff’s Ex Parte Application for Entry of Temporary Restraining

         Order and Preliminary Injunctive Relief (Doc. 2) is DENIED

         without prejudice.

     (2) The Complaint (Doc. 1) is DISMISSED without prejudice on

         shotgun pleading grounds. Plaintiff must file an amended complaint

         on or before April 2, 2021. The failure to file a timely amended

         complaint will result in the closure of this case without

         further notice.

     DONE and ORDERED in Fort Myers, Florida on March 19, 2021.




Copies: All Parties of Record




                                      4
